Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	This office action is in response to AFCP request filed 12/08/2021 and email/ telephone communication 12/14/21 for examiners amendment in which claims 1, 3-20 are allowed.

EXAMINER'S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone/email communication with Matthew B. Dernier on 12/14/2021.
The application has been amended as follows: 
1.  (Previously Presented)  A camera system comprising:
a plurality of cameras simultaneously capturing images in different directions, 
wherein an image capturing element in each of the cameras includes a two-dimensional array of pixels and each pixel includes at least one of a microlens layer, a color filter layer, a polarizer layer, and a photoelectric conversion layer;
a drive section configured to rotate the plurality of cameras in a predetermined direction; and
a parallax acquisition section, wherein

the parallax acquisition section acquires parallax information regarding an object present in the specific region on a basis of a plurality of captured images of the specific region, wherein the plurality of cameras comprises:
a first image capturing section including a plurality of cameras; and
a second image capturing section including a plurality of cameras, wherein
the first and second image capturing sections are placed on top of each other in a height direction so that one of the image capturing sections is an upper section and the other image capturing section is a lower section relative to each other, and
the drive section rotates the plurality of cameras in the first image capturing section and the plurality of cameras in the second image capturing section around a vertical axis extending through a center of both the upper and lower sections and, in a case of rotating both the set of the plurality of cameras in the first image capturing section and the set of the plurality of cameras in the second image capturing section, the drive section rotates the upper section and lower section in different directions or at different speeds relative to each other.

2.  (Canceled)  

3.  (Currently Amended)  The camera system according to claim 1

4.  (Original)  The camera system according to claim 3, further comprising: a distance acquisition section configured to acquire a distance from some of the cameras to the subject on a basis of the information regarding the parallax caused by the rotation.

5.  (Currently Amended)  The camera system according to claim 1

6.  (Currently Amended)  The camera system according to claim 1

7.  (Previously Presented)  The camera system according to claim 1, wherein
an image capturing element included in each of the plurality of cameras includes a memory configured to store data used to generate an image for output and read from a pixel region, and


8.  (Previously Presented)  The camera system according to claim 1, further comprising:
a sensor configured to detect a moving distance of the plurality of cameras, wherein
the parallax acquisition section acquires the parallax information on a basis of the moving distance detected by the sensor.

9.  (Original)  The camera system according to claim 1, further comprising:
a generation section configured to read data from pixel regions resulting from time division and included in an image in one frame, correct the read data on a basis of a moving distance of the plurality of cameras, and add the corrected data to pixel data read at another timing to generate the image in the one frame.

10.  (Original)  The camera system according to claim 1, further comprising:
a generation section configured to correct at least one of the plurality of images to make viewpoints of the plurality of images coincide with one another on a basis of a moving distance of the plurality of cameras or a stationary object present in the specific region, to generate a video of the specific region as viewed from a fixed viewpoint.


a detection section configured to correct at least one of the plurality of images to make viewpoints of the plurality of images coincide with one another on a basis of a moving distance of the plurality of cameras or a stationary object present in the specific region, to detect a moving body present in the specific region.

12.  (Original)  The camera system according to claim 1, wherein
the plurality of cameras simultaneously capture images of an identical subject from different angles,the camera system further comprising:
an orientation detection section configured to detect an orientation of a head mounted display; and
a generation section configured to generate an image that the head mounted display is caused to display, on a basis of an image captured by a camera included in the plurality of cameras and located at a position corresponding to the orientation of the head mounted display detected by the orientation detection section.

13.  (Previously Presented)  A camera system comprising:
a plurality of cameras configured to simultaneously capture images of an identical subject from different angles,
wherein an image capturing element in each of the cameras includes a two-dimensional array of pixels and each pixel includes at least one of a microlens layer, a color filter layer, a polarizer layer, and a photoelectric conversion layer;

an orientation detection section configured to detect an orientation of a head mounted display; and
a generation section configured to generate an image that the head mounted display is caused to display, on a basis of an image captured by a camera included in the plurality of cameras and located at a position corresponding to the orientation of the head mounted display detected by the orientation detection section, wherein the plurality of cameras comprises:
a first image capturing section including a plurality of cameras; and
a second image capturing section including a plurality of cameras, wherein
the first and second image capturing sections are placed on top of each other in a height direction so that one of the image capturing sections is an upper section and the other image capturing section is a lower section relative to each other, and
the drive section rotates the plurality of cameras in the first image capturing section and the plurality of cameras in the second image capturing section around a vertical axis extending through a center of both the upper and lower sections and, in a case of rotating both the set of the plurality of cameras in the first image capturing section and the set of the plurality of cameras in the second image capturing section, the drive section rotates the upper section and lower section in different directions or at different speeds relative to each other.

14.  (Previously Presented) The camera system according to claim 1, wherein 


15. (Previously Presented) The camera system according to claim 1, wherein a plurality of photodiodes are provided for each microlens in the microlens layer to acquire two phase difference images resulting from splitting of incident light.

16. (Previously Presented) The camera system according to claim 14, wherein the photodiodes are provided in a layer below the polarizers and output charge representing a luminance of polarization components in four directions corresponding to increments of 45°.

17.  (Previously Presented)  The camera system according to claim 15, wherein a distance to a subject is identified by determining a focal length and a phase difference, wherein the phase difference is based on a difference in luminance detected by a left photodiode and a right photodiode of the plurality of photodiodes.  

18.  (Previously Presented) The camera system according to claim 1, wherein color filters in the color filter layer are in a Bayer array, and each of the pixels detects one of red light, green light, and blue light.

19.  (Previously Presented) The camera system according to claim 1, wherein the upper and lower sections are disposed in parallel planes with respect to each other. 

20.  (Previously Presented) The camera system according to claim 19, wherein one of the upper and lower sections is rotated in a clockwise direction and the other of the upper and lower sections is rotated in a counterclockwise direction.  

Allowable Subject Matter
4. 	The following is an examiner’s statement of reasons for allowance: 
A camera system with plurality of cameras comprises: a first image capturing section including a plurality of cameras and a second image capturing section including a plurality of cameras, wherein the first and second image capturing sections are placed on top of each other in a height direction so that one of the image capturing sections is an upper section and the other image capturing section is a lower section relative to each other, and the drive section rotates the plurality of cameras in the first image capturing section and the plurality of cameras in the second image capturing section around a vertical axis extending through a center of both the upper and lower sections and, in a case of rotating both the set of the plurality of cameras in the first image capturing section and the set of the plurality of cameras in the second image capturing section, the drive section rotates the upper section and lower section in different directions or at different speeds relative to each other.
 	Allowable limitations in combination with other claim limitations are not taught by the prior arts of record: Simek et al. (US 2018/0139431 A1), hence claims 1, 2-20 are allowed.


Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425